Marshall, Justice.
In this action for trespass and injunction, the verdict and judgment in favor of the plaintiff-appellee were authorized by the appellee’s deed and a plat made therefrom, which were admitted in evidence without objection; testimony by a surveyor as to the location of the property and his preparation of the plat from the deed; and testimony by the appellee and his son as to the deed, location of the property, occupancy by the appellee, and trespass by the appellant.
"As was said in First Joint Stock Land Bank of Montgomery v. Sasser, 185 Ga. 417, 418 (195 SE 143), 'The motion for new trial contains only the grounds that the verdict is contrary to the evidence, and without evidence to support it; that it is decidedly and strongly against the weight of the evidence; and that it is contrary to law and the principles of justice and equity. Under this situation, the verdict having received the approval of the trial judge, there is, under repeated rulings, but one thing that this court can consider: Are the material issues supported by any evidence?’ ” Shaw v. Miller, 213 Ga. 511, 513 (100 SE2d 179) (1957). See also Rutland v. Taylor, 232 Ga. 893 (209 SE2d 218) (1974); Carter v. Parson, 230 Ga. 177 (196 SE2d 19) (1973); Barlow v. Wrightsville & T. R. Co., 170 Ga. 332 (152 SE 902) (1930).

Judgment affirmed.


All the Justices concur.